 



Exhibit 10.2
EXECUTION COPY

MBIA INSURANCE CORPORATION,
as Insurer

AMERICREDIT FINANCIAL SERVICES, INC.

and

DEUTSCHE BANK SECURITIES INC.

as the Representative of the Underwriters

INDEMNIFICATION AGREEMENT

$900,000,000
AmeriCredit Automobile Receivables Trust 2004-B-M
Automobile Receivables Backed Notes
$224,000,000 Class A-1 Notes
$308,000,000 Class A-2 Notes
$147,000,000 Class A-3 Notes
$221,000,000 Class A-4 Notes

Dated as of March 30, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Definitions     1  
Section 2.
  Representations and Warranties of the Insurer     2  
Section 3.
  Agreements, Representations and Warranties of the Underwriters     4  
Section 4.
  Agreements, Representations and Warranties of AmeriCredit     4  
Section 5.
  Indemnification     4  
Section 6.
  Notice To Be Given     5  
Section 7.
  Contribution     7  
Section 8.
  Notices     8  
Section 9.
  Governing Law, Etc     8  
Section 10.
  Insurance Agreement; Underwriting Agreement; Sale and Servicing Agreement    
9  
Section 11.
  Limitations     9  
Section 12.
  Counterparts     9  
Section 13.
  Nonpetition     9  

TESTIMONIUM

SIGNATURES AND SEALS

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT

     This Agreement, dated as of March 30, 2004, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, AMERICREDIT FINANCIAL SERVICES, INC. (“AmeriCredit”) and DEUTSCHE BANK
SECURITIES INC., as Representative of the Underwriters (the “Representative”).

     Section 1. Definitions. As used in this Agreement, the following terms
shall have the respective meanings stated herein, unless the context clearly
requires otherwise, in both singular and plural form, as appropriate.
Capitalized terms used in this Agreement but not otherwise defined herein will
have the meanings ascribed to such terms in the Sale and Servicing Agreement (as
described below).

     “Act” means the Securities Act of 1933, as amended, together with all
related rules and regulations.

     “Agreement” means this Indemnification Agreement by and among the Insurer,
AmeriCredit and the Representative of the Underwriters.

     “AmeriCredit Party” means AmeriCredit, each of its parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 5 below, as the context requires.

     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.

     “Indenture” means the Indenture dated as of April 5, 2004 between the
Issuer and the Trustee and Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

     “Insurance Agreement” means the Insurance Agreement, dated as of April 5,
2004, by and among the Insurer, the Issuer, AmeriCredit, the Seller, the Backup
Servicer, the Trustee, the Trust Collateral Agent and the Collateral Agent.

     “Insurer Party” means the Insurer and its respective parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

 



--------------------------------------------------------------------------------



 



     “Losses” means (i) any actual out-of-pocket loss paid by the party entitled
to indemnification or contribution hereunder and (ii) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

     “Offered Notes” means the $900,000,000 AmeriCredit Automobile Receivables
Trust 2004-B-M Automobile Receivables Backed Notes $224,000,000 Class A-1 Notes,
$308,000,000 Class A-2 Notes, $147,000,000 Class A-3 Notes, $221,000,000
Class A-4 Notes, issued pursuant to the Indenture.

     “Person” means any individual, partnership, joint venture, corporation,
trust or unincorporated organization or any government or agency or political
subdivision thereof.

     “Prospectus” means the form of final Prospectus included in the
Registration Statement on each date that the Registration Statement and any post
effective amendment or amendments thereto became effective.

     “Prospectus Supplement” means the form of final Prospectus Supplement,
dated March 30, 2004, and filed with the Securities and Exchange Commission on
April 12, 2004.

     “Registration Statement” means the registration statement on Form S-3 of
AmeriCredit relating to the Offered Notes.

     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of April 5, 2004, by and among the Issuer, the Seller, the Servicer,
the Back-up Servicer and the Trust Collateral Agent.

     “Servicer” means AmeriCredit Financial Services, Inc., as Servicer.

     “Underwriter Party” means each Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

     “Underwriters” means Deutsche Bank Securities Inc., Lehman Brothers, Inc.,
Barclays Capital Inc., Credit Suisse First Boston LLC, J.P. Morgan Securities
Inc., and Wachovia Capital Markets, LLC.

     “Underwriting Agreement” means the Underwriting Agreement by and between
AmeriCredit, the Seller and the Underwriters, dated March 30, 2004.

     Section 2. Representations and Warranties of the Insurer. The Insurer
represents and warrants to the Underwriters and AmeriCredit as follows:

2



--------------------------------------------------------------------------------



 



  (a) Organization and Licensing. The Insurer is a duly incorporated and
existing New York stock insurance company licensed to do business in the State
of New York and is in good standing under the laws of such state.

  (b) Corporate Power. The Insurer has the corporate power and authority to
issue the Policy and execute and deliver this Agreement and the Insurance
Agreement and to perform all of its obligations hereunder and thereunder.

  (c) Authorization; Approvals. The issuance of the Policy and the execution,
delivery and performance of this Agreement and the Insurance Agreement have been
duly authorized by all necessary corporate proceedings. No further approvals or
filings of any kind, including, without limitation, any further approvals of or
further filings with any governmental agency or other governmental authority, or
any approval of the Insurer’s board of directors or stockholders, are necessary
for the Policy, this Agreement and the Insurance Agreement to constitute the
legal, valid and binding obligations of the Insurer.

  (d) Enforceability. The Policy, when issued, and this Agreement and the
Insurance Agreement will each constitute legal, valid and binding obligations of
the Insurer, enforceable in accordance with their terms, subject to applicable
laws affecting the enforceability of creditors’ rights generally and general
equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.

  (e) Financial Information. The consolidated financial statements of the
Insurer as of December 31, 2003 and December 31, 2002 and for the three years
ended December 31, 2003 incorporated by reference in the Prospectus Supplement
(the “Insurer Audited Financial Statements”) fairly present in all material
respects the financial condition of the Insurer as of such date and for the
period covered by such statements in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2003 there has
been no material change in such financial condition of the Insurer which would
materially and adversely affect its ability to perform its obligations under the
Policy.

  (f) Insurer Information. The information in the Prospectus Supplement as of
the date hereof under the captions “THE POLICY” and “THE INSURER” (the “Insurer
Information”) is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus for a registrant under the Securities
Act of 1933, in connection with the public offer and sale of securities of such
registrant. Within such limited scope of disclosure, the Insurer Information
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

  (g) No Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Insurer’s knowledge, threatened against it at law
or in equity

3



--------------------------------------------------------------------------------



 



or before or by any court, governmental agency, board or commission or any
arbitrator which, if decided adversely, would materially and adversely affect
its condition (financial or otherwise) or its operations or would materially and
adversely affect its ability to perform its obligations under this Agreement,
the Policy or the Insurance Agreement.

     Section 3. Agreements, Representations and Warranties of the Underwriters.
The Underwriters represent and warrant to and agree with AmeriCredit and the
Insurer that the statements in the Prospectus Supplement made in reliance upon
and in conformity with written information relating to the Underwriters
furnished to AmeriCredit specifically for use in the preparation of the
Prospectus Supplement, and acknowledged in writing (referred to herein as the
“Underwriter Information”) does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

     Section 4. Agreements, Representations and Warranties of AmeriCredit.
AmeriCredit represents, warrants to and agrees with the Insurer and the
Underwriters that:

  (a) Registration Statement. The information in the Registration Statement, the
Prospectus and the Prospectus Supplement, other than the Insurer Information and
the Underwriter Information, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

  (b) Representations and Warranties. Each of the representations and warranties
of AmeriCredit contained in the Insurance Agreement is true and correct in all
material respects, and AmeriCredit hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein.

     Section 5. Indemnification.

  (a) The Insurer hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each AmeriCredit Party
and each Underwriter Party against any and all Losses incurred by them with
respect to the offer and sale of any of the Offered Notes and resulting from the
Insurer’s breach of any of its representations and warranties set forth in
Section 2 of this Agreement.

  (b) The Representative, on behalf of the Underwriters, hereby agrees, upon the
terms and subject to the conditions of this Agreement, to indemnify, defend and
hold harmless each Insurer Party and each AmeriCredit Party against any and all
Losses incurred by it with respect to the offer and sale of any of the Offered
Notes and resulting from the Representative’s breach of any of its
representations and warranties set forth in Section 3 of this Agreement.

4



--------------------------------------------------------------------------------



 



  (c) AmeriCredit hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each Insurer Party
against any and all Losses incurred by it with respect to the offer and sale of
any of the Offered Notes and resulting from AmeriCredit’s breach of any of its
representations and warranties set forth in Section 4 of this Agreement.

  (d) Upon the incurrence of any Losses entitled to indemnification hereunder,
the Indemnifying Party shall reimburse the Indemnified Party promptly upon
establishment by the Indemnified Party to the Indemnifying Party of the Losses
incurred.

     Section 6. Notice To Be Given.

  (a) Except as provided in Section 7 below with respect to contribution, the
indemnification provided herein by the Indemnifying Party shall be the exclusive
remedy of each Indemnified Party for the Losses resulting from the Indemnifying
Party’s breach of a representation, warranty or agreement hereunder; provided,
however, that each Indemnified Party shall be entitled to pursue any other
remedy at law or in equity for any such breach so long as the damages sought to
be recovered shall not exceed the Losses incurred thereby resulting from such
breach.

  (b) In the event that any action or regulatory proceeding shall be commenced
or claim asserted which may entitle an Indemnified Party to be indemnified under
this Agreement, such party shall give the Indemnifying Party written or
facsimile notice of such action or claim reasonably promptly after receipt of
written notice thereof.

  (c) Upon request of the Indemnified Party, the Indemnifying Party shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. The Indemnifying Party may, at its option, at any time upon
written notice to the Indemnified Party, assume the defense of any proceeding
and may designate counsel reasonably satisfactory to the Indemnified Party in
connection therewith, provided that the counsel so designated would have no
actual or potential conflict of interest in connection with such representation.
Unless it shall assume the defense of any proceeding the Indemnifying Party
shall not be liable for any settlement of any proceeding, effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. The Indemnifying Party shall be entitled to participate
in the defense of any such action or claim in reasonable cooperation with, and
with the reasonable cooperation of, each Indemnified Party.

  (d) The Indemnified Party will have the right to employ its own counsel in any
such action, but the fees and expenses of such counsel will be at the expense of
such Indemnified Party unless (i) the employment of counsel by the Indemnified
Party at the

5



--------------------------------------------------------------------------------



 



Indemnifying Party’s expense has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action or (iii) the named parties to any such action
include the Indemnifying Party on the one hand and, on the other hand, the
Indemnified Party, and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them (in
which case if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on such Indemnified Party’s behalf), in each of which
cases the reasonable fees and expenses of counsel (including local counsel) will
be at the expense of the Indemnifying Party, and all such fees and expenses will
be reimbursed promptly as they are incurred. In the event that any expenses so
paid by the Indemnifying Party are subsequently determined not to be required to
be borne by the Indemnifying Party hereunder, the party which received such
payment shall promptly refund to the Indemnifying Party the amount so paid by
such Indemnifying Party. Notwithstanding the foregoing, in connection with any
one action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, the
Indemnifying Party shall not be liable for the fees and expenses of more than
one counsel for all AmeriCredit Parties, more than one counsel for all
Underwriter Parties and more than one counsel for all Insurer Parties, as
applicable.

  (e) The Indemnified Parties shall cooperate with the Indemnifying Parties in
resolving any event which would give rise to an indemnity obligation pursuant to
Section 5 hereof in the most efficient manner.

  (f) No settlement of any such claim or action shall be entered into without
the consent of each Indemnified Party who is subject to such claim or action, on
the one hand, and each Indemnifying Party who is subject to such claim or
action, on the other hand; provided, however, that the consent of such
Indemnified Party shall not be required if such settlement fully discharges,
with prejudice against the plaintiff, the claim or action against such
Indemnified Party.

  (g) Any failure by an Indemnified Party to comply with the provisions of this
Section shall relieve the Indemnifying Party of liability only if such failure
is materially prejudicial to any legal pleadings, grounds, defenses or remedies
in respect thereof or the Indemnifying Party’s financial liability hereunder,
and then only to the extent of such prejudice.

6



--------------------------------------------------------------------------------



 



     Section 7. Contribution.

  (a) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for an Underwriter Party
(other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by any Underwriter is determined to be unavailable for
any Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and the Underwriters shall contribute to the aggregate costs of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Insurer Parties and all Underwriter Parties.

  (b) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for any AmeriCredit
Party (other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by AmeriCredit is determined to be unavailable for any
Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and AmeriCredit shall contribute to the aggregate cost of liabilities
arising from any breach of their respective representations and warranties set
forth in this Agreement on the basis of the relative fault of all Insurer
Parties and all AmeriCredit Parties.

  (c) To provide for just and equitable contribution if the indemnification
provided by the Underwriter is determined to be unavailable for any AmeriCredit
Party (other than pursuant to Section 5 or 6 of this Agreement), the Underwriter
and AmeriCredit shall contribute to the aggregate costs of liabilities arising
from any breach of their respective representations and warranties set forth in
this Agreement on the basis of the relative fault of all Underwriter Parties and
all AmeriCredit Parties.

  (d) The relative fault of each Indemnifying Party, on the one hand, and of
each Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth in Section 2, 3 or 4 of this Agreement
relates to information supplied by, or action within the control of, the
Indemnifying Party or the Indemnified Party and the Parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

  (e) The parties agree that the Insurer shall be solely responsible for the
Insurer Information and for the Insurer Financial Statements, that the
Underwriters shall be solely responsible for the Underwriter Information
provided by the Underwriters in writing for use in the Prospectus Supplement and
that AmeriCredit shall be responsible for all other information in the
Registration Statement and in the Prospectus Supplement.

7



--------------------------------------------------------------------------------



 



  (f) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

  (g) The indemnity and contribution agreements contained in this Agreement
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Underwriter Party, any AmeriCredit
Party or any Insurer Party, (ii) the issuance of any Offered Notes or the Policy
or (iii) any termination of this Agreement.

  (h) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

     Section 8. Notices. All notices and other communications provided for under
this Agreement shall be addressed to the address set forth below as to each
party or at such other address as shall be designated by a party in a written
notice to the other party.

     
If to the Insurer:
  MBIA Insurance Corporation

  113 King Street

  Armonk, NY 10504

  Attention: Insured Portfolio Management—Structured

 
Finance (IPM-SF)
 
If to AmeriCredit:
  AmeriCredit Financial Services, Inc.

  801 Cherry Street, Suite 3900

  Fort Worth, TX 76102

  Attention: Chief Financial Officer
 
If to the Representative:
  Deutsche Bank Securities Inc.

  60 Wall Street, 19th Floor

  New York, NY 10005

     Section 9. Governing Law, Etc. This Agreement shall be deemed to be a
contract under the laws of the State of New York and shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflicts of laws provisions. This Agreement may not be assigned by any
party without the express written consent of each other party. Amendments of
this Agreement shall be in writing signed by each party. This Agreement shall
not be effective until executed by each of the Insurer, AmeriCredit and the
Underwriters.

     Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification

8



--------------------------------------------------------------------------------



 



obligations of AmeriCredit under (a) the Insurance Agreement, (b) the
Underwriting Agreement or (c) the Sale and Servicing Agreement. To the extent
that this Agreement conflicts with or does not address the relative rights of
the Underwriters and AmeriCredit as between themselves as set forth in the
Underwriting Agreement, the Underwriting Agreement shall govern.

     Section 11. Limitations. Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency
(collectively, the “Rating Agencies”).

     Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

     Section 13. Nonpetition. So long as the Insurance Agreement is in effect,
and for one year following its termination, none of the parties hereto will file
any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.

[Remainder of this page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

     

  MBIA INSURANCE CORPORATION
 
   

  By /s/ Adam M. Carta
 
 

--------------------------------------------------------------------------------


 
Assistant Secretary
 
 
  AMERICREDIT FINANCIAL SERVICES, INC.  
 
  By /s/ J. Michael May

--------------------------------------------------------------------------------


  Title: Senior Vice President, General Counsel  
 
  DEUTSCHE BANK SECURITIES INC., for itself and as representative of the
Underwriters  
 
  By /s/ Jay E. Steiner

--------------------------------------------------------------------------------


  Title: Director  

  By /s/ Rick Koppenhaver


--------------------------------------------------------------------------------


  Title: Vice President

 